FILED
                           NOT FOR PUBLICATION                                OCT 27 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 09-10513

              Plaintiff - Appellee,              D.C. No. CV 08-00726-WHA

  v.
                                                 MEMORANDUM*
RUBEN BELTRAN-HERNANDEZ,

              Defendant - Appellant.



                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding


                           Submitted October 5, 2010**
                            San Francisco, California

Before: KLEINFELD and GRABER, Circuit Judges, and MOLLOY, District
Judge.***



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
      Defendant Ruben Beltran-Hernandez appeals the district court’s denial of his

motion to withdraw his guilty plea. The district court’s denial of such a motion is

reviewed for abuse of discretion. United States v. Ross, 511 F.3d 1233, 1235 (9th

Cir. 2008). Here we affirm.

      Beltran-Hernandez failed to show a fair and just reason for the withdrawal of

his guilty plea. See Fed. R. Crim. P. 11(d)(2)(B); United States v. Showalter, 569

F.3d 1150, 1154 (9th Cir. 2009). He does not contest the thoroughness of the

change of plea colloquy. The district court found that, when Beltran-Hernandez

pleaded guilty, he was aware of the mandatory minimum sentence and other

consequences of his plea, he understood the questions put to him during the change

of plea hearing, and he answered in a manner that showed his appreciation of the

consequences of his plea. After an evidentiary hearing, the district court found

Beltran-Hernandez’s testimony in support of the motion to withdraw the plea was

not credible. These findings are reviewed for clear error. United States v.

McTiernan, 546 F.3d 1160, 1166 (9th Cir. 2008). We find none.

      AFFIRMED.




                                         2